DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Liu fails to disclose the attachment part “being detachable from the main body part” and “for attachment to the main body part being at a single point,” as recited in claim 13.  The Examiner respectfully disagrees.  Lui discloses that each of the frame assemblies may be detachable from the central body.  Likewise, the rotors of each propulsion unit may also be advantageously detachable for stowage, and preferably detachably mounted upon the shaft (paragraph [0074]).  Furthermore, as can be seen from Fig. 9, Lui discloses a UAV 30 which comprises a central body 31 and one or more frame assemblies 32 (e.g., arms or branches) disposed respectively on the central body, wherein the central body reads on the single point because all frame assemblies stem from there (paragraph [0071]).  Therefore, Lui meets the claim limitations and the rejection is maintained.
The Applicant argues that Lui also fails to disclose a lift generating center of an aircraft as recited in claim 13.  The Examiner respectfully disagrees.  Lui discloses a UAV 30 which comprises a central body 31 and one or more frame assemblies 32 (e.g., arms or branches) disposed respectively on the central body (paragraph [0071]).  The central body would be considered to be the center of gravity of the aircraft, which substantially coincides with the lift generating center of the aircraft.  Therefore, Lui meets the claim limitations and the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 2-5, 7-12, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (U.S. Patent Application Publication 2017/0075351).
Regarding claim 13, Liu discloses an aircraft (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.), comprising: a main body part (Figs. 1 and 2); and an electronic component, wherein the electronic component comprises an arm part having one or more devices, an attachment part for attachment to the main body part at a single point and being detachable from the main body part (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5; paragraph [0074] – each of the frame assemblies may be detachable from the central body – Likewise, the rotors of each propulsion unit may also be advantageously detachable for stowage, and preferably detachably mountable upon the shaft; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.), and a connecting part for connecting the arm part and the attachment part so as to rotate the arm part within a predetermined range (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.), and wherein the attachment part is attached to the main body part at a position within a predetermined range from a lift generating center of the aircraft (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.).  
Regarding claim 2, Liu discloses all of the limitations as previously discussed with respect to claim 13 including wherein the connecting part is connected to a position that coincides with or substantially coincides with the center of gravity of the arm part (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.).
Regarding claim 3, Liu discloses all of the limitations as previously discussed with respect to claim 13 including wherein the connecting part is connected to a position at the center or substantially the center of the arm part (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.).  
Regarding claim 4, Liu discloses all of the limitations as previously discussed with respect to claim 13 including wherein the shape of the arm part is point-symmetric or substantially point- symmetric with respect to the connecting part (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.).  
Regarding claim 5, Liu discloses all of the limitations as previously discussed with respect to claim 13 including wherein in a state attached to the aircraft, the connecting part is configured to be at a position that coincides with or substantially coincides with the lift generating center of the aircraft (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.).  
Regarding claim 7, Liu discloses all of the limitations as previously discussed with respect to claim 13 including wherein in a state attached to the aircraft, the connecting part is configured to be at a position set apart from the lift generating center of the aircraft by a predetermined distance in a horizontal direction (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.).  
Regarding claim 8, Liu discloses all of the limitations as previously discussed with respect to claim 13 including wherein in a state attached to the aircraft, the connecting part is configured to be at a position that coincides with or substantially coincides with the center of gravity of the aircraft (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.).  
Regarding claim 9, Liu discloses all of the limitations as previously discussed with respect to claim 13 including wherein in a state attached to the aircraft, the connecting part is configured to be at a position within a predetermined range from the center of gravity of the aircraft (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.).  
Regarding claim 10, Liu discloses all of the limitations as previously discussed with respect to claim 13 including wherein the arm part has a structure extending at least upward or downward from the connecting part, and has a mounting part capable of mounting an object to be mounted at a predetermined area at a distal end of the arm part (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.).  
Regarding claim 11, Liu discloses all of the limitations as previously discussed with respect to claims 13 and 10 including wherein the arm part has a first portion extending upward from the connecting part, and a second portion extending downward, Page 9 of 13Appl. No.wherein a first mounting part capable of mounting a first object to be mounted is provided at a predetermined area at a distal end of the first portion, and a second mounting part capable of mounting a second object to be mounted is provided at a predetermined area at a distal end of the second portion (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.; paragraph [0083] – while the gimbal is shown as being below the UAV, dependent on a mounting position of the carrier, the gimbal disclosed herein may be mounted on an upper surface of the UAV, a lower surface of the UAV, above or below a central body of the UAV, above or below a peripheral portion of the UAV, and the like – therefore, in some embodiments, another gimbal coupled to the imaging device may be arranged on the top ends of the carrier and therefore two imaging devices are arranged on the upper and lower surfaces of the UAV, respectively – in some embodiments, one, two, three, or more payloads may be capable of traversing the carrier).  
Regarding claim 12, Liu discloses all of the limitations as previously discussed with respect to claims 13, 10, and 11 including wherein the aircraft further comprises a leg part extending below the main body part, and the arm part is configured to be displaceable so as to be located above a lower end of the leg part when in a landing state (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0075] – the UAV may further comprise one or more support members 34 which are provided for supporting the UAV when resting on a surface (e.g., the ground); paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.; paragraph [0083] – while the gimbal is shown as being below the UAV, dependent on a mounting position of the carrier, the gimbal disclosed herein may be mounted on an upper surface of the UAV, a lower surface of the UAV, above or below a central body of the UAV, above or below a peripheral portion of the UAV, and the like – therefore, in some embodiments, another gimbal coupled to the imaging device may be arranged on the top ends of the carrier and therefore two imaging devices are arranged on the upper and lower surfaces of the UAV, respectively – in some embodiments, one, two, three, or more payloads may be capable of traversing the carrier; paragraph [0110] – the support members may be a sufficient length that may prevent the carrier and/or payload from touching the ground when the support members are in a lowered position to support the UAV).  
Regarding claim 19, Liu discloses an aircraft (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.), comprising: a main body part (Figs. 1 and 2); and an electronic component, wherein the electronic component comprises: a camera unit having at least two cameras (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0083] – while the gimbal is shown as being below the UAV, dependent on a mounting position of the carrier, the gimbal disclosed herein may be mounted on an upper surface of the UAV, a lower surface of the UAV, above or below a central body of the UAV, above or below a peripheral portion of the UAV, and the like – therefore, in some embodiments, another gimbal coupled to the imaging device may be arranged on the top ends of the carrier and therefore two imaging devices are arranged on the upper and lower surfaces of the UAV, respectively – in some embodiments, one, two, three, or more payloads may be capable of traversing the carrier); a gimbal drive device provided with the camera unit (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0082] – the payload as driven by the carrier in Fig. 3 is depicted as an imaging device, such as a camera, which may be capable of pointing downwards or upwards relative to the central body, thereby performing low angle shooting and high angle shooting, respectively – the camera may be configured to rotate relative to the central body (e.g., via gimbal or other mounting platforms) in order to capture images from a plurality of viewing angles – the payload may be configured to connect to the guides via a gimbal 38, e.g., a 3-axis gimbal as depicted; paragraph [0083] – while the gimbal is shown as being below the UAV, dependent on a mounting position of the carrier, the gimbal disclosed herein may be mounted on an upper surface of the UAV, a lower surface of the UAV, above or below a central body of the UAV, above or below a peripheral portion of the UAV, and the like – therefore, in some embodiments, another gimbal coupled to the imaging device may be arranged on the top ends of the carrier and therefore two imaging devices are arranged on the upper and lower surfaces of the UAV, respectively – in some embodiments, one, two, three, or more payloads may be capable of traversing the carrier); and an attachment part for attaching the gimbal drive device to the main body part at a single point and being detachable from the main body part (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV;  paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0074] – each of the frame assemblies may be detachable from the central body – Likewise, the rotors of each propulsion unit may also be advantageously detachable for stowage, and preferably detachably mountable upon the shaft; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.; paragraph [0082] – the payload as driven by the carrier in Fig. 3 is depicted as an imaging device, such as a camera, which may be capable of pointing downwards or upwards relative to the central body, thereby performing low angle shooting and high angle shooting, respectively – the camera may be configured to rotate relative to the central body (e.g., via gimbal or other mounting platforms) in order to capture images from a plurality of viewing angles – the payload may be configured to connect to the guides via a gimbal 38, e.g., a 3-axis gimbal as depicted; paragraph [0083] – while the gimbal is shown as being below the UAV, dependent on a mounting position of the carrier, the gimbal disclosed herein may be mounted on an upper surface of the UAV, a lower surface of the UAV, above or below a central body of the UAV, above or below a peripheral portion of the UAV, and the like – therefore, in some embodiments, another gimbal coupled to the imaging device may be arranged on the top ends of the carrier and therefore two imaging devices are arranged on the upper and lower surfaces of the UAV, respectively – in some embodiments, one, two, three, or more payloads may be capable of traversing the carrier), the attachment part being attached to the main body part at a position within a predetermined range from a lift generating center of the aircraft (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.), wherein the gimbal drive device comprises: a first gimbal part moving rotationally about a first horizontal axis direction which is a rotation axis along a horizontal direction (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0082] – the payload as driven by the carrier in Fig. 3 is depicted as an imaging device, such as a camera, which may be capable of pointing downwards or upwards relative to the central body, thereby performing low angle shooting and high angle shooting, respectively – the camera may be configured to rotate relative to the central body (e.g., via gimbal or other mounting platforms) in order to capture images from a plurality of viewing angles – the payload may be configured to connect to the guides via a gimbal 38, e.g., a 3-axis gimbal as depicted; paragraph [0083] – while the gimbal is shown as being below the UAV, dependent on a mounting position of the carrier, the gimbal disclosed herein may be mounted on an upper surface of the UAV, a lower surface of the UAV, above or below a central body of the UAV, above or below a peripheral portion of the UAV, and the like – therefore, in some embodiments, another gimbal coupled to the imaging device may be arranged on the top ends of the carrier and therefore two imaging devices are arranged on the upper and lower surfaces of the UAV, respectively – in some embodiments, one, two, three, or more payloads may be capable of traversing the carrier); and a first drive unit for rotating the first gimbal part about the first horizontal axis direction (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0082] – the payload as driven by the carrier in Fig. 3 is depicted as an imaging device, such as a camera, which may be capable of pointing downwards or upwards relative to the central body, thereby performing low angle shooting and high angle shooting, respectively – the camera may be configured to rotate relative to the central body (e.g., via gimbal or other mounting platforms) in order to capture images from a plurality of viewing angles – the payload may be configured to connect to the guides via a gimbal 38, e.g., a 3-axis gimbal as depicted; paragraph [0083] – while the gimbal is shown as being below the UAV, dependent on a mounting position of the carrier, the gimbal disclosed herein may be mounted on an upper surface of the UAV, a lower surface of the UAV, above or below a central body of the UAV, above or below a peripheral portion of the UAV, and the like – therefore, in some embodiments, another gimbal coupled to the imaging device may be arranged on the top ends of the carrier and therefore two imaging devices are arranged on the upper and lower surfaces of the UAV, respectively – in some embodiments, one, two, three, or more payloads may be capable of traversing the carrier), wherein the camera unit comprises a first camera unit and a second camera unit (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0082] – the payload as driven by the carrier in Fig. 3 is depicted as an imaging device, such as a camera, which may be capable of pointing downwards or upwards relative to the central body, thereby performing low angle shooting and high angle shooting, respectively – the camera may be configured to rotate relative to the central body (e.g., via gimbal or other mounting platforms) in order to capture images from a plurality of viewing angles – the payload may be configured to connect to the guides via a gimbal 38, e.g., a 3-axis gimbal as depicted; paragraph [0083] – while the gimbal is shown as being below the UAV, dependent on a mounting position of the carrier, the gimbal disclosed herein may be mounted on an upper surface of the UAV, a lower surface of the UAV, above or below a central body of the UAV, above or below a peripheral portion of the UAV, and the like – therefore, in some embodiments, another gimbal coupled to the imaging device may be arranged on the top ends of the carrier and therefore two imaging devices are arranged on the upper and lower surfaces of the UAV, respectively – in some embodiments, one, two, three, or more payloads may be capable of traversing the carrier), wherein the first camera unit and the second camera unit are respectively located at sides opposite each other in the vertical direction with the first horizontal axis therebetween (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0082] – the payload as driven by the carrier in Fig. 3 is depicted as an imaging device, such as a camera, which may be capable of pointing downwards or upwards relative to the central body, thereby performing low angle shooting and high angle shooting, respectively – the camera may be configured to rotate relative to the central body (e.g., via gimbal or other mounting platforms) in order to capture images from a plurality of viewing angles – the payload may be configured to connect to the guides via a gimbal 38, e.g., a 3-axis gimbal as depicted; paragraph [0083] – while the gimbal is shown as being below the UAV, dependent on a mounting position of the carrier, the gimbal disclosed herein may be mounted on an upper surface of the UAV, a lower surface of the UAV, above or below a central body of the UAV, above or below a peripheral portion of the UAV, and the like – therefore, in some embodiments, another gimbal coupled to the imaging device may be arranged on the top ends of the carrier and therefore two imaging devices are arranged on the upper and lower surfaces of the UAV, respectively – in some embodiments, one, two, three, or more payloads may be capable of traversing the carrier), wherein the gimbal drive device and the main body of the aircraft are located at an area between the first camera unit and the second camera unit (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0082] – the payload as driven by the carrier in Fig. 3 is depicted as an imaging device, such as a camera, which may be capable of pointing downwards or upwards relative to the central body, thereby performing low angle shooting and high angle shooting, respectively – the camera may be configured to rotate relative to the central body (e.g., via gimbal or other mounting platforms) in order to capture images from a plurality of viewing angles – the payload may be configured to connect to the guides via a gimbal 38, e.g., a 3-axis gimbal as depicted; paragraph [0083] – while the gimbal is shown as being below the UAV, dependent on a mounting position of the carrier, the gimbal disclosed herein may be mounted on an upper surface of the UAV, a lower surface of the UAV, above or below a central body of the UAV, above or below a peripheral portion of the UAV, and the like – therefore, in some embodiments, another gimbal coupled to the imaging device may be arranged on the top ends of the carrier and therefore two imaging devices are arranged on the upper and lower surfaces of the UAV, respectively – in some embodiments, one, two, three, or more payloads may be capable of traversing the carrier), wherein the first camera unit comprises a plurality of the first cameras and a first battery that supplies power to the plurality of the first cameras (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0049] – battery; paragraph [0082] – the payload as driven by the carrier in Fig. 3 is depicted as an imaging device, such as a camera, which may be capable of pointing downwards or upwards relative to the central body, thereby performing low angle shooting and high angle shooting, respectively – the camera may be configured to rotate relative to the central body (e.g., via gimbal or other mounting platforms) in order to capture images from a plurality of viewing angles – the payload may be configured to connect to the guides via a gimbal 38, e.g., a 3-axis gimbal as depicted; paragraph [0083] – while the gimbal is shown as being below the UAV, dependent on a mounting position of the carrier, the gimbal disclosed herein may be mounted on an upper surface of the UAV, a lower surface of the UAV, above or below a central body of the UAV, above or below a peripheral portion of the UAV, and the like – therefore, in some embodiments, another gimbal coupled to the imaging device may be arranged on the top ends of the carrier and therefore two imaging devices are arranged on the upper and lower surfaces of the UAV, respectively – in some embodiments, one, two, three, or more payloads may be capable of traversing the carrier; paragraph [0104] - battery), and the second camera unit comprises a plurality of the second cameras and a second battery that supplies power to the plurality of the second cameras (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0049] – battery; paragraph [0082] – the payload as driven by the carrier in Fig. 3 is depicted as an imaging device, such as a camera, which may be capable of pointing downwards or upwards relative to the central body, thereby performing low angle shooting and high angle shooting, respectively – the camera may be configured to rotate relative to the central body (e.g., via gimbal or other mounting platforms) in order to capture images from a plurality of viewing angles – the payload may be configured to connect to the guides via a gimbal 38, e.g., a 3-axis gimbal as depicted; paragraph [0083] – while the gimbal is shown as being below the UAV, dependent on a mounting position of the carrier, the gimbal disclosed herein may be mounted on an upper surface of the UAV, a lower surface of the UAV, above or below a central body of the UAV, above or below a peripheral portion of the UAV, and the like – therefore, in some embodiments, another gimbal coupled to the imaging device may be arranged on the top ends of the carrier and therefore two imaging devices are arranged on the upper and lower surfaces of the UAV, respectively – in some embodiments, one, two, three, or more payloads may be capable of traversing the carrier; paragraph [0104] - battery).  
Regarding claim 20, Liu discloses all of the limitations as previously discussed with respect to claims 13 and 2 including wherein the connecting part is connected to a position at the center or substantially the center of the arm part (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
August 27, 2022